DETAILED ACTION
Claims 1-16 and 18-19 are presented for examination.
Claim 16 has been amended.
Claim 17 was previously cancelled.
This office action is in response to the amendment submitted on 04-AUG-2022.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 regarding Claims 16 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding the references of Kuffner Jr. et al. (U.S. Patent Publication No. 2016/0207199 A1) and Einav (U.S. Patent Publication No. 2019/0105779 A1), Examiner finds the arguments presented by the Applicant in the Applicant Arguments/Remarks submitted 04/05/2022 as persuasive.

The written opinion of PCT/EP2017/06659 cites a combination of references D1 and D2 as teaching claim 1 as originally filed. EP 16185489.8 mailed a communication dated 02/15/2019 containing the same rejection as found in the written opinion of the PCT. A second communication from application EP 16185489.8 was mailed 01/31/2020 withdrawing the prior art rejection per applicant arguments (see paragraph 2 of EP 16185489.8). EP 17736642 provided no prior art rejection and mailed an intention to grant. CN201780065781.4 mailed a rejection on 07/23/2021 and a second rejection on 01/27/2022. Neither rejection raised rejections regarding prior art.
Examiner agrees with the withdrawal of the rejection in application EP 16185489.8 finding the art lacks several elements, notably the “digital twin” and the limitations of steps b, c, and f found in the independent claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 1, specifically

“b) creating, in the virtual image, at least one virtual object that can move within the virtual image, wherein the at least one virtual object is a human worker in the autonomous system; c) generating, in the virtual image, a corpus around the at least one virtual object and the virtual image of the at least one autonomous component, the corpus defining a volume that cannot be entered around either the virtual image of the at least one autonomous component or the at least one virtual object; d) representing, in the virtual image, a movement of the at least one virtual object or/and the virtual image of the at least one autonomous component, the movement being restricted in that the volume of any corpus cannot be entered; e) acquiring reaction data in relation to the movement of the at least one virtual object or/and the virtual image of the at least one autonomous component; f) evaluating a course of movement of the at least one virtual objector/and the virtual image of the at least one autonomous component considering the reaction data”

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-16 and 18-19 are allowed.
	
Pertinent Arts of Record:
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Aberg et al. (U.S. Patent Publication No. 2017/0087722 A1) discloses at least one robot performing robotic operations and at least one human performing human operations are at least partially operated simultaneously in the same area, and collision events are identified and remedied.
	Pinter et al. (U.S. Patent Publication No. 2015/0088310 A1) discloses the object detection system is configured to detect a human in proximity to the telepresence robot.
	Medasani et al. (U.S. Patent Publication No. 2015/0294496 A1) discloses in a respective workspace area, not only can a moving person be detected, but other moving objects such as robot arms, carts, or boxes may be detected.
	Nielson et al. (U.S. Patent Publication No. 2011/0054689 A1) discloses the robot may be equipped with a level of initiative that prevents the operator from causing the robot to collide with obstacles.		
	Zeng et al. (Non-Patented Literature, “Mobile Robot Collision Avoidance in Human Environments”) discloses collision avoidance is a fundamental requirement for mobile robots. Avoiding moving obstacles (also termed dynamic obstacles) with unpredictable direction changes, such as humans, is more challenging than avoiding moving obstacles whose motion can be predicted.
	Balan et al. (Non-Patented Literature, “Real-time 3D Collision Avoidance Method for Safe Human and Robot Coexistence”) discloses a collision avoidance algorithm searches for collision-free paths by moving the end effector along a set of pre-defined search directions.
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146